The Chancellor.
This is a case of a marriage procured by fraud. Miss Ferlat was entrapped into a marriage with Gojon, by artifices which he employed; and though she gave an apparent consent at the moment of the celebration, yet it fully appears, that this consent was feigned, and that it was the effect not of her choice, but of her terror. The clergyman who celebrated the nuptial rite, supposed, that he was marrying persons who were free and had freely contracted; and he was deceived. The complainant never consented freely, to become the wife of the defendant; she has never cohabited with him; and this marriage was a foul fraud practised upon her by the defendant.
Marriage is considered by our law, as a civil contract; and in this agreement, as in all others, the free consent of the parties is essential to the validity of the contract Heré, was *4941Y© free consent, no voluntary contract; and this fraudulent marriage must be null. Still, a marriage in fact or in form, has taken place, between these parties, in the manner most usual in this state.
Upon the facts of this case, there can be no doubt, that this marriage would be treated as null, by every court of this state, in which its validity might- be incidentally drawn in <|uestion. The courts of law may try and decide this question, in any of the actions or proceedings which belong to their jurisdiction; such as prosecutions for bigamy, actions of dower, suits in which marital rights are claimed, or any other proceeding involving the legality of the marriage. Hut a court of law in any of those proceedings, pronounces the marriage valid or void, only for the purpose of deciding the particular suit in which the question arises; and the decision is conclusive, for no other purpose. The question is left undecided, in every other respect; the same question may be again and again litigated, in other suits and in other courts; and it may receive different decisions from different tribunals. This limited power of the courts of law, is inadequate to the ends of justice and the interests of society. Marriage is one of the chief foundations of social order; it involves moral duties and legal obligations of the most serious concern; and the ties and relations which result from it, are of the highest importance to the parties and to society. Morality and policy require, that it should not be left unknown or uncertain, either to the parties or to others, whether the relation of husband and wife, exists or not. A power should exist in some judicature, to determine these questions: and such a power should be competent to determine them, for every purpose; to establish the union, where the marriage has been lawful; and where the parties have been illegally married, to sever them and to vacate all pretensions to the relation of husband and wife. Paley’s Moral and Political Philosophy, book 3. part. 3. 1 Wooddeson’s Lectures, 423.
The jurisdiction of this court is that of the English chan..c'ery, with the various additions which have been made to it, ley our own laws. This court has jurisdiction in cases of fraud, and especially, in all cases of contracts procured by *495•fraud. In such cases, this court eflectually annuls the fraudulent contract, adjudges it void, causes it to he delivered up v ■or cancelled, or prohibits the parties from claiming any right under it. Such is the undoubted jurisdiction of this court, in other cases of contracts; and if this court has not the same jurisdiction where the contract of marriage has been procured by fraud, it is the only case of a fraudulent contract, to which its jurisdiction does not extend.
In England, the ecclesiastical courts would have cognizance of such a question, and would annul the marriage : but it seems, that even in England, the court of chancery would also have jurisdiction of such a case, as a fraud. If no instance of this kind is found, in which the English chancery lias acted, it is evidently, because the ecclesiastical courts there, have an established jurisdiction, and give a summary remedy, in all matrimonial causes. We have no such courts, and no judicature possessing the general powers of those courts. The jurisdiction of equity in cases of fraudulent contracts, seems sufficiently comprehensive, to include the contract of marriage; and though this may be a new application of the power of this court, I do not perceive, that it is an extension of its jurisdiction. It would he deplorable, that in a case of fraud so gross, there should be no adequate remedy ; and to give the same relief in this case, which this court gives in other cases of contracts procured by fraud, is no assumption of any general jurisdiction over matrimonial causes. Reeve’s Domestic Relations, 206. 207.
In the case of Wightman v. Wightman 4 Johns. ch. 343, the late chancellor annulled a marriage between parties of whom one was a lunatic ; and the case now before the court, belongs still more clearly, to the jurisdiction of equity.
The authority of this court to divorce in certain cases, is a power given by our own statutes ; and is entirely distinct from the general jurisdiction of the court, in matters of equity.
Viewing this contract as one obtained by fraud, and upon this ground alone, I am of opinion, that this court has cognizance of the case, and may annul this marriage.. The decree will declare, that the marriage between these parties, was obtained by the fraud of the defendant; and will adjudge it So he utterly null and dissolved.